   8:21-cv-00126-RFR-CRZ Doc # 7 Filed: 03/25/21 Page 1 of 1 - Page ID # 17




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ANN KENNEDY,

                    Plaintiff,                             8:21CV126

       vs.
                                                            ORDER
MENARD, INC.,

                    Defendant.




      IT IS ORDERED that the motion to withdraw filed by Daniel R. Stockmann,
as counsel of record for Plaintiff, (Filing No. 6), is granted. Daniel R. Stockmann
shall no longer receive electronic notice in this case.

      Dated this 25th day of March, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
